28 N.Y.2d 738 (1971)
The People of the State of New York, Respondent,
v.
Eugene Weixel and James Miles, Appellants.
Court of Appeals of the State of New York.
Argued March 1, 1971.
Decided April 7, 1971.
Michael Meltsner, Bruce Ratner and Diana Budzanoski for appellants.
Frank S. Hogan, District Attorney (Bennett L. Gershman, Michael R. Juviler and Burton N. Lipshie of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Judgment reversed and the information dismissed on the ground that the crime of menacing of which the defendants were convicted did not constitute a lesser degree of any one of the crimes  riot (Penal Law, § 240.05), reckless endangerment (§ 120.20) and resisting arrest (§ 205. 30)  with which they had been charged and on which they had been put to trial (see People v. Moyer, 27 N Y 2d 252).